DETAILED ACTION
This office action is in response to the communications received on 04/01/2021 and 03/12/2021 concerning application no. 14/702,940 filed on 05/04/2015.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.

Election/Restrictions
Newly submitted claim(s) 34 – 47 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions of claims 13 – 33 and claims 34 – 47 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 34 – 47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 48 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al. (US 2014/0276684, herein Huennekens) in view of Davies (US 2013/0046190) (cited in the action dated 12/11/2019) in view of Oshiki et al. (US 2007/0244393, herein Oshiki) (cited in the IDS dated 11/11/2020).
With regard to claim 48, Huennekens discloses a system of evaluating a vessel, blood vessel, of a patient, 10, comprising: an imaging device, 14 or 20 & 22, configured to obtain images of the vessel of the patient, 10; and a processing system, 18, 26 and/or 30, configured for communication with the imaging device, 14 or 20 & 22, wherein the processing system, 18, 26 and/or 30, is configured to: obtain a first image of the vessel from the imaging device during a first procedure, angiography image or IVUS image, wherein the first image depicts an area of interest with a first structure, portion of patient’s anatomy; obtain a second image of the vessel images of post-deployment of a tool, which can be a balloon or stent, wherein the second image depicts the area of interest with a different, second structure, other portion of patient’s anatomy or the presence or absence of plaque on vessel walls, wherein the therapeutic procedure comprises at least one of percutaneous coronary intervention (PCI), angioplasty, stenting, coronary artery graft, ablation, cryotherapy, atherectomy, or administration of a drug; positionally align the first image and second image such that the area of interest is located at the same relative position in each of the first and second images, images are co-registered (Abstract; Figs. 1 – 5; [0006, 0008, 0033, 0061, 0065, 0067]).  While Huennekens is predominantly directed to using different imaging modalities in the disclosed co-registration system and/or process, Huennekens also discloses that the same imaging modality may be relied upon [0061]. 
Huennekens fails to disclose receiving a user input selecting the first structure of the area of interest in the first image; in response to the user input: identify, based on the positional alignment of the first and second images, the second structure of the area of interest in the second image; and generate a screen display indicating a physiological change between the first and second structures resulting from the therapeutic procedure, the screen display comprising: the first image; a first graphical representation locating the first structure of the area of interest overlaid on the first image; the second image; a second graphical representation locating the second structure of the area of interest overlaid on the second image; and output the screen display on a display, wherein the processing system is further configured to: determine, based on first proximal pressure data and first distal pressure data 
Oshiki discloses receiving a user input selecting the first structure of the area of interest; in response to the user input; identify, based on the positional alignment of the first and second images, the second structure of the area of interest in the second image, vessel walls; and generate a screen display indicating a physiological change between the first and second structures resulting from the therapeutic procedure, boundary of a region extracted from one medical image is displayed superposed of the other extraction region, the screen display comprising: the first image, A; a first graphical representation, β, locating the first structure of the area of interest overlaid on the first image; the second image, B; a second graphical representation, γ, locating the second structure of the area of interest overlaid on the second image; and output the screen display on a display, 112  (Figs. 2 – 5; [0006, 0092 – 0105, 0187]).  Oshiki relies on setting reference markers and aligning images acquired through different modalities.
Davies teaches wherein the processing system is further configured to: determine, based on first proximal pressure data and first distal pressure data obtained from the vessel during the first procedure, pressure measurement taken at proximal or distal position relative to a stenosis, a first pressure ratio corresponding to the first structure; and determine, based on second proximal pressure data and second distal pressure data obtained from the vessel during the second procedure, pressure measurement taken at other of proximal or distal position relative to a stenosis not previously utilized, a second pressure ratio of the area of interest, the second pressure ratio corresponding to the second structure (Fig. 30; [0003, 0057, 0066 – 0068]).  It is noted that the output of pressure sensors gain meaning by comparing a sensed pressure value to a baseline/calibrated pressure value, thus satisfying the “ratio” limitations.  The disclosed averaging of the pressure readings requires multiple measurements at different times.
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of receiving a user input selecting the first structure of the area of interest in the first image; in response to the user input: identify, based on the positional alignment of the first and second images, the second structure of the area of interest in the second image; and generate a screen display indicating a physiological change between the first and second structures resulting from the therapeutic procedure, the screen display comprising: the first image; a first graphical representation locating the first structure of the area of interest overlaid on the first image; the second image; a second graphical representation locating the second structure of the area of interest overlaid on the second image; and output the screen display on a display, wherein the processing system is further configured to: determine, based on first proximal pressure data and first distal pressure data obtained from the vessel during the first procedure, a first pressure ratio corresponding to the first structure; and determine, based on second proximal pressure data and second distal pressure data obtained from the vessel during the second procedure, a second pressure ratio of the area of interest, the second pressure ratio corresponding to the second structure.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding claim 49, Huennekens in view of Oshiki in view of Davies is not explicit regarding wherein the screen display further comprises: a first representation of the first pressure ratio positioned proximate to the first image; and a second representation of the second pressure positioned proximate to the second image.  However, Huennekens, in [0035], incorporates US 7,930,014, also attributed to Huennekens et al, by reference.  Huennekens, through the incorporated ‘014 patent, in combination with Davies, discloses wherein the screen display further comprises: a first representation of the first pressure ratio positioned proximate to the first image, left side of graph 1000; and a second representation of the second pressure, right side of graph 1000 near 1060 (incorporated ‘014 patent: Fig. 10; Cols. 13 – 14, ll. 52 – 37) (Davies: [0122 – 0123]).
The combination of references fails to explicitly disclose the second representation of the second pressure positioned proximate to the second image.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the representation of the pressure 
With regard to claim 50, Huennekens in view of Oshiki in view of Davies discloses wherein the first pressure ratio and the second pressure ratio are at least one of fractional flow reserve (FFR), Pd/Pa, or instantaneous wave free ratio (iFR) (Huennekens: [0024]).

Response to Arguments
Applicant’s arguments, see page 6, filed 03/12/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see pages 7 – 9, filed 03/12/2021, with respect to the rejection(s) of claim(s) 13 – 33 under Huennekens ‘465, Davies and Oshiki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huennekens et al. (US 2014/0276684), Davies and Oshiki.   Please note that the previously relied on Huennekens reference has been replaced with a later document attributed to the same inventor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793